Exhibit 10.3 Lease Contract Lessor (hereinafter referred to as Party A): Xuezheng Yuan Lessee (hereinafter referred to as Party B): China Unitech Group, Inc. Party A and B have reached an agreement through friendly consultation to conclude the following contract. 1. Location of the premises Party A will lease to Party B the premises and attached facilities owned by itself which is located at and in good condition for No. 1 Xinxin Garden, Fangjicun, Xudong Road, Wuchang, Wuhan, Hubei Province, China 430062 . 2. Size of the premises The registered size of the leased premises is 300square meters (Gross size). 3. Lease term The lease term will be from Nov. 1, 2008 to Nov. 1, 2009. 4. Rental
